Case 8:18-cv-02608-SDM-AAS Document 104 Filed 05/16/19 Page 1 of 13 PagelD 3480

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

 

 

TAMPA DIVISION
HEALTHPLAN SERVICES, INC.,
Plaintiff,
v. cT- 25468
RAKESH DIXIT, ET AL. Case No. lh alee iia
Defendants. .

 

PROTECTIVE ORDER

This protective order (“Order”) is entered on the date noted below, and effective as of

November 1, 2018 (“Effective Date”).

1. The Parties have represented that they, and potentially third parties, will be
producing documents and providing testimony and other information involving trade secrets
or confidential research and development or commercial information, the disclosure of which.
is likely to cause harm to the party producing such information.

2. Definitions:

a, “Party” means a named party in this case, “Person” means an individual or an
entity. “Recipient” means a Person who receives information via the discovery process in this

case.

b “Litigation” means the above captioned case, Healthplan Services, Inc. v.
Rakesh Dixit, an individual, Feron Kutsomarkos, an individual, E-Integrate, Inc., a Florida

corporation, Knowmentum, Inc., a Florida corporation, and Media Shark Productions, a
Case 8:18-cv-02608-SDM-AAS Document 104 Filed 05/16/19 Page 2 of 13 PagelD 3481

Florida corporation, pending in the United States District Court for the Middle District of

Florida, Tampa Division, and any related actions or appeals therefrom.

c “Confidential” information is information concerning a Party’s or a Person’s
business operations, processes, and technical and development information within the scope
of Rule 26(c)(1)(G), the disclosure of which is likely to harm that Party’s or Person’s
competitive position, or the disclosure of which would contravene an obligation of
confidentiality to a third person or to a Court. Confidential Information further includes
personally sensitive information protected by state and federal law, regulation or rule.

d. “Highly Confidential — Attorney’s Eyes Only” information is information
within the scope of Rule 26(c)(1)(G) that constitutes business or technical trade secrets or plans
more sensitive or strategic than Confidential information, the disclosure of which is likely to
significantly harm that Party’s or Person’s competitive position, or the disclosure of which
would contravene an obligation of confidentiality to a third person or to a Court, including
particularly sensitive confidential information that a Party or Person believes in good faith
cannot be disclosed to a Recipient without threat of injury because such information contains
trade secret or other proprietary or commercially sensitive information.

& “Highly Confidential - Computer Code” information is any source code
(including comments contained therein), human-readable programming language text that
defines software, firmware, or electronic hardware descriptions, object code, Register Transfer
Level (“RTL”) files, Hardware Description Language (“HDL”) files, or other hardware
description language, live data (i.e. data as it exists residing in a database or databases), or

pseudo-source-code (i.e., a notation resembling a programming language but not intended for
Case 8:18-cv-02608-SDM-AAS Document 104 Filed 05/16/19 Page 3 of 13 PagelD 3482

actual compilation, which usually combines some of the structure of a programming language
with an informal natural-language description of the computations to be carried out) the
disclosure of which is likely to significantly harm that Person’s competitive position, or the
disclosure of which would contravene an obligation of confidentiality to a third person or to a
court. |

f Information is not Confidential, Highly Confidential — Attormey’s Eyes Only,
or Highly Confidential - Computer Code if it is disclosed in a printed publication, is lawfully
within the public domain, was known to the Recipient without obligation of confidentiality
before the designating Party or Person disclosed it, or is or becomes known to the Recipient,
by means not constituting a breach of this Order or other obligation.

3. Designation of Information as Confidential, Highly Confidential — Attorney’s
Eves Only, or Highly Confidential — Computer Code:

a A designation of information as Confidential, Highly Confidential _
Attorney’s Eyes Only, or Highly Confidential - Computer Code means that the Party or Person
believes in good faith, upon reasonable inquiry, that the information qualifies as such.

b A document or thing is designated as Confidential, Highly Confidential —
Attorney’s Eyes Only, or Highly Confidential ~ Computer Code when it is clearly and
prominently marked or otherwise designated as “CONFIDENTIAL,” “HIGHLY
CONFIDENTIAL ~ ATTORNEY'S EYES ONLY,” or “HIGHLY CONFIDENTIAL -
COMPUTER CODE.” A Party or Person may make documents or things containing
Confidential, Highly Confidential — Attorney’s Eyes Only, or Highly Confidential — Computer
Code information available for inspection and copying without designating them as

confidential without forfeiting a claim of confidentiality, so long as the designating Party or
Case 8:18-cv-02608-SDM-AAS Document 104 Filed 05/16/19 Page 4 of 13 PagelD 3483

Person causes copies of the documents or things to be marked as Confidential, Highly
Confidential — Attorney’s Eyes Only, or Highly Confidential — Computer Code at the time they
are provided to the Recipient. |

Cc A Party or Person designates information in deposition testimony as
Confidential, Highly Confidential — Attorney’s Eyes Only, or Highly Confidential — Computer
Code by stating on the record at the deposition that the information is Confidential, Highly
Confidential — Attorney’s Eyes Only, or Highly Confidential — Computer Code or by advising
the opposing Party and the stenographer and videographer in writing, within twenty-one (21),
calendar days after receipt of the final deposition transcript, that the information is
Confidential, Highly Confidential — Attorney’s Eyes Only, or Highly Confidential — Computer
Code. All deposition testimony will be treated as Highly Confidential — Attorney’s Eyes Only:
until the expiration of the 21-day period for designation of confidentiality. If a Person present
at a deposition is not authorized under this Protective Order to receive Confidential, Highly
Confidential ~ Attorney’s Eyes Only, or Highly Confidential — Computer Code information to
be disclosed by counsel or the witness at the deposition under the terms of this Protective
Order, that Person shall leave the deposition room while such information is being disclosed
or used during the deposition.

d A Party’s or Person’s failure to designate information as Confidential, Highly
Confidential — Attorney’s Eyes Only, or Highly Confidential — Computer Code at the time of
production or within the 21-day deposition designation period does not constitute forfeiture of
a claim of confidentiality as to any information, document, thing, interrogatory answer,

admission, pleading or testimony so long as such designation is made in a timely manner once
Case 8:18-cv-02608-SDM-AAS Document 104 Filed 05/16/19 Page 5 of 13 PagelD 3484

the Party or Person realizes and reasonably determines that such designation is appropriate.

@ A Person who has designated information as Confidential. Highly
Confidential — Attorney’s Eyes Only, or Highly Confidential — Computer Code may withdraw
the designation by written notification to all Parties in the case.

£ If a Party disputes a designation of information as Confidential, Highly
Confidential — Attorney’s Eyes Only, or Highly Confidential — Computer Code, the Party shall
notify the Party or Person that designated the information as confidential. The written notice’
shall provide the basis for the dispute, identifying the specific document(s] or thing[s] as to
which the designation is disputed and propose a new designation for such materials. The Party
and the designating Party or Person shall then meet and confer to attempt to resolve the dispute
without involvement of the Court. If they cannot resolve the dispute, the propased new
designation shall be applied twenty-one (21) calendar days after notice of the dispute, unless
within that 21-day period, the designating Party or Person files a motion with the Court to
maintain the original designation. The designating Party or Person bears the burden of proving
that the information is properly designated as Confidential, Highly Confidential — Attorney's
Eyes Only, or Highly Confidential — Computer Code. The information shall remain subject to
the original designation until the Court rules on the dispute. A Party’s failure to contest a
designation of information as Confidential, Highly Confidential — Attorney’s Eyes Only, or.
Highly Confidential - Computer Code is not an admission that the information. was properly
designated as such, nor is a Party under any obligation to challenge designations within a set
period of time after production.

4. Use and Disclosure of Confidential, Highly Confidential — Attorney’s Eyes
Only, or Highly Confidential —Computer Code information:
Case 8:18-cv-02608-SDM-AAS Document 104 Filed 05/16/19 Page 6 of 13 PagelD 3485

a Confidential, Highly Confidential — Attorney’s Eyes Only, or Highly
Confidential - Computer Code information may be used only in connection with the Litigation,
and not for any other purpose, including any proceedings before the United States Patent and
Trademark Office and/or any foreign proceedings.

b Control and distribution of all information protected by this Protective Order.
shall be the responsibility of the attorneys of record and any Party or Person having possession,
custody, or control of such information pursuant to this Protective Order,

c Absent written permission from the designating Party or Person, or further
Order by the Court, the Recipient may not disclose Confidential information to any Person
other than the following: (i) a Recipient Party’s outside litigation counsel of record, including
necessary paralegal, secretarial and clerical personnel assisting such counsel; (ii) in-house
counsel of a Party whose primary job responsibility is to handle legal matters for the Party;
(iii) no more than two (2) employees of a Party directly involved in the Litigation and whose
access to the information is reasonably required to supervise, manage, or participate in this
case; (iv) stenographers and/or videographers, and personnel assisting the stenographers and/or
videographers; (v) experts, consultants, including trial consultants and survey or mock jury
participants, and their respective staffs; (vi) the Court and personnel assisting the Court; (vii)
entities selected by the disclosing party and retained by the Recipient for the purpose of
document hosting and processing; and (viii) any other person with the prior written consent of
the designating Person. Prior to disclosing information subject to this Protective Order to any
Person identifted in categories 4(c)(ii), (iii), (v), (vii), and (viii) above, and subject to the further

conditions identified in 4(e) below, the Person must review the Protective Order and agree to-

AAT ne er es eee eee nm ween eee =e
Case 8:18-cv-02608-SDM-AAS Document 104 Filed 05/16/19 Page 7 of 13 PagelD 3486

be bound by the provisions of the Protective Order by si gning a copy of Appendix A, which
signature shall be maintained by counsel for the Recipient. Notwithstanding the foregoing,
Persons identified in categories 4(c)(ii) and (iii) may only have access to the foliowing
categories of Confidential Information: (a) Confidential Information either already filed under
seal with the Court or included for review with draft pleadings prepared by Persons in category
4(c)(i), (b) Confidential! Information contained in expert reports, and (c) Confidential
Information disclosed in written discovery responses, including any mandatory disclosures
such as infringement and invalidity contentions.

d Absent written permission from the designating Party or Person or further
order by the Court, the Recipient may not disclose Highly Confidential — Attorney’s Eyes Only.
information to any Person other than those identified in paragraph 4(c)(i), (iv), €v), (vi), (vit).
and (viii). Prior to disclosing information subject to this Protective Order to any Person
identified in categories 4(c) (v), (vii) and (viii) above, and subject to the further conditions
identified in 4(e) below, the Person must review the Protective Order and agree to be bound
by the provisions of the Protective Order by signing a copy of Appendix A, which signature
shall be maintained by counsel for the Recipient. Further, absent written permission from the
designating Party or Person, or further order by the Court, the Recipient may not disclose
Highly Confidential - Computer Code information to any Person other than those identified in
paragraph 4(c)(iv), (v), (vi), (vii), and (viii).

@ A Party may not disclose Confidential, Highly Confidential — Attorney’s Eyes
Only, or Highly Confidential - Computer Code information to a technical or damages expert

or consultant pursuant to paragraph 4(c) or 4(d) of this Protective Order until the Party
Case 8:18-cv-02608-SDM-AAS Document 104 Filed 05/16/19 Page 8 of 13 PagelD 3487

proposing to make the disclosure serves the designating Person with a written identification of
the technical or damages expert or consultant along with a copy of his or her curriculum vitae
that sets forth the full name of the expert or consultant and the city and state of his or her.
primary residence, the expert’s or consultant’s current employer(s), each Person or entity from
whom the expert or consultant has received compensation or funding for work in his or her
areas of expertise or to whom the expert has provided professional services, including in’
connection with a litigation, at any time during the preceding five years, and identifies (by
name and number of the case, filing date, and location of court) any litigation in which the
expert or consultant has offered expert testimony, including through a declaration, report, or
testimony at a deposition or trial, during the preceding five years. If the designating Person
has good cause to object to the disclosure (which does not include challenging the
qualifications of the expert or consultant), it must serve the Party proposing to make the
disclosure with a written objection within ten (10) calendar days after service of the
identification. Unless the Parties resolve the dispute within ten (10) calendar days after service
of the objection, the designating Person must move the Court promptly for a ruling, and the
Confidential, Highly Confidential - Attorney’s Eyes Only, or Highly Confidential — Computer
Code information may not be disclosed to the expert or consultant without the Court’s.
approval.

£ Notwithstanding paragraphs 4(a), (c), (d), and (e), information subject to this
Protective Order may be disclosed on a confidential basis and only for purposes of the’
Litigation to: (i) any employee of the designating Party or Person who had access to the

information as part of the ordinary course of his or her employment; (ii) the author of the
Case 8:18-cv-02608-SDM-AAS Document 104 Filed 05/16/19 Page 9 of 13 PagelD 3488

information; and (iii) any Person, whether or not affiliated with the desi gnating Party, who is

identified in the document as a recipient of the information.

& A Party who wishes to disclose Confidential, Highly Confidential —
Attorney’s Eyes Only, or Highly Confidential — Computer Code information to a Person not
authorized under paragraph 4(c), (d), (e), or (f) must first make a reasonable attempt to obtain
the designating Person’s permission. If the Party is unable to obtain permission, it may move
the Court to obtain permission.

5. Highly Confidential — Computer Code_ information: Human-readable
computer program code files and object code, as well as hardware may be made available only
for inspection, not produced, as provided for in a separate Order regarding the inspection of

computer code to be entered into by the Parties, and shall be designated as “Highly Confidential

— Computer Code,”

6. Inadvertent Disclosure: Inadvertent disclosures of information protected by-
the attorney-client privilege or the work product doctrine shall be handled in accordance with
Federal Rule of Evidence 502. Information unintentionally produced or disclosed without
designation as Confidential, Highly Confidential — Attorney's Eyes Only, or Highly
Confidential - Computer Code information may be retroactively designated in the same
manner and shal] be treated appropriately from the date written notice of the designation is
provided to the Recipient.

7. Filing Under Seal With The Court:

a This Protective Order does not, by itself, authorize the filing of any document

under seal. No party shall file a document under seal without first having obtained an order
Case 8:18-cv-02608-SDM-AAS Document 104 Filed 05/16/19 Page 10 of 13 PagelD 3489

granting leave to file under seal on a showing of particularized need. A Party wishing to file
under seal a document containing information it has designated as Confidential, Highly
Confidential — Attorney’s Eyes Only, or Highly Confidential — Computer Code, the Party
must move the Court, consistent with Local Rules of the Court for permission to file the
document under seal. |

b. Ifa Party wishes to file in the public record a document that another producer

has designated as Confidential, Highly Confidential — Attorney’s Eyes Only, or Highly
Confidential - Computer Code, the Party shall provide at least five (5) business days advance
written notice to the producer of the document so that the producer may move the Court to.
require that the document be filed under seal. If within five (5) business days of receiving
such notice the producer moves the Court for permission for the document to be filed under
seal, the Party wishing to file the document shall file the document under seal unless the-
Court denies the producer’s motion prior to the time that the document is filed. ‘The producer
of the document shall also within the aforementioned five (5) business day period provide
the Party with a public-record version of the document that redacts any Confidential, Highly
Confidential — Attorney’s Eyes Only, Highly Confidential - Computer Code information
such that the redacted version of the document may be filed in the public record.

8. Document Disposal: Upon the conclusion of the Litigation, each Party must
return to the designating Party or Person all documents and copies of documents containing
the designating Person’s Confidential, Highly Confidential — Attorney’s Eyes Only, or Highly
Confidential - Computer Code information, and must destroy all notes, memoranda, or other

materials derived from or in any way revealing Confidential, Highly Confidential —

10
Case 8:18-cv-02608-SDM-AAS Document 104 Filed 05/16/19 Page 11 of 13 PagelD 3490

Attorney’s Eyes Only, or Highly Confidential - Computer Code information. Alternatively,
the Party may destroy all documents and copies of documents containing Confidential, Highly
Confidential — Attorney’s Eyes Only, and Highly Confidential — Computer Code information.
The Party returning or destroying Confidential, Highly Confidential — Attorney’s Eyes Only,
or Highly Confidential - Computer Code information must promptly certify in writing its
compliance with the requirements of this paragraph. Notwithstanding the requirements of this
paragraph, a Party and its counsel may retain one complete set of all documents filed with the
Court, remaining subject to all requirements of this Protective Order.

9, Effect on Party’s Use of Its Own Information: Nothing in this Protective
Order shall restrict any Party to the Litigation or its attorneys from disclosing or using, in any
manner and for any purpose, its own Confidential, Highly Confidential — Attorney’s Eyes
Only, or Highly Confidential - Computer Code information.

10. Amendments by the Parties: The Parties may seek to amend this Protective
Order by filing a joint stipulation identifying the modification.

1. Survival of Obligations: This Protective Order’s obligations regarding
Confidential, Highly Confidential — Attorney’s Eyes Only, and Highly Confidential —
Computer Code information survive the final disposition of the Litigation until a Party agrees
otherwise in writing or a court order otherwise directs. “Final disposition,” as used in this
Protective Order, shall be deemed to be the later of (1) dismissal of all claims and defenses in
the Litigation, with or without prejudice: and (2) final judgment herein after the completion
and exhaustion of all appeals, rehearings, remands, trials, or reviews of the Litigation,

including the time limits for filing any motions or applications for extension of time pursuant

11
Case 8:18-cv-02608-SDM-AAS Document 104

to applicable law.

fle
Date: May 1872019

=
foe Arnold Sansone

United States Magistrate Judge

 

 

Filed 05/16/19 Page 12 of 13 PagelD 3491

12
Case 8:18-cv-02608-SDM-AAS Document 104 Filed 05/16/19 Page 13 of 13 PagelD 3492

APPENDIX A
ACKNOWLEDGMENT AND ORDER TO BE BOUND
BY PROTECTIVE ORDER
I, , [print or type full name]. of

 

va

[print or type full address], declare under penalty of perjury that I have -
read in its entirety and understand the Protective Order that was entered by the parties in the
case of Healthplan Services, Inc. v. Rakesh Dixit, an individual, Feron Kutsomarkos, an
individual, E-Integrate, Inc., a Florida corporation, Knowmentum, Inc., a Florida —
corporation, and Media Shark Productions, a Florida corporation, pending in the United
States District Court for the Middle District of Florida, Tampa Division, Case No. 8:18-cv-
02608-SDM-AAS. [ agree to comply with and be bound by all the terms of the Protective |
Order, and I understand and acknowledge that failure to so comply could expose me to
sanctions and punishment in the nature of contempt. | solemnly promise that I will not
disclose in any manner any information or item that is subject to the Protective Order to any
person or entity except in strict compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Middle District of Florida for the purpose of enforcing the terms of this Protective Order,

even if such enforcement proceedings occur after termination of this action.

This day of , 2019.

 

Signature

13
